DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-6 and 15-20, drawn to a surface protection film.
Group II, claim(s) 7, drawn to a surface protection film laminate.
Group III, claim(s) 8-14, drawn to a method for producing a surface protection film.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a surface protection film comprising at least four layers of a protective layer made of a polyurethane, a transparent base film, a blue light cutting layer, and an adhesive layer laminated in this order, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Chen et al. (CN 103935098 A, “Chen”) in view of Jeong (KR 10-2016-0095996 A). It is noted that the disclosures of Chen and Jeong are based off machine translations of the references included with this action.
Chen discloses a rubber layer anti-blue light full UV protection film having a peeling layer 1, a blue anti-UV full anti-UV layer 2, a main film layer 3, and a scratch-resistant coating 4 (page 4, “Referring to FIG. 1, the present invention provides…”). Chen discloses the scratch-resistant coating 4 is a polyurethane coating (page 4, “The scratch-resistant coating 4 is… a polyurethane coating”); thus, the scratch-resistant coating corresponds to the protective layer made of a polyurethane presently claimed. Chen additionally discloses the main film layer 3 is a PET or PC film (page 4, “The main film layer is a PET film, or a PC film, or a TAC film”); while there is no explicit disclosure these films are transparent, given that they are identical to that of the present invention (see instant specification [0036], “A material constituting the transparent base film… polyethylene terephthalate (PET)… polycarbonate (PC)… can be suitably used as the material”), then a film made from PET or PC would necessarily inherently be transparent, and thus the main film layer 3 corresponds to the transparent base film presently claimed. The blue anti-UV full anti-UV layer 2 corresponds to the blue light cutting layer presently claimed since it contains a blue light absorber and ultraviolet 

    PNG
    media_image1.png
    227
    609
    media_image1.png
    Greyscale

Chen does not disclose an adhesive layer laminated to the blue light cutting layer.
Jeong teaches a polarizing plate 1 having functional layers 12a and 12b, protective layers 11a and 11b, and a polarizer 10, as shown in the figure below (page 17, “1: Polarizing plate…”). The protective layer 11b contains a blue light absorbing pigment in order to selectively select the light transmittance of blue light while maintaining the light transmittance of the polarizer, blocking various issues caused by exposure to blue light (page 6, “The polarizing plate according to the first embodiment…”). Thus, the protective layer 11b corresponds to the blue light cutting layer presently claimed. Jeong further teaches the functional layer 12b is an adhesive layer for attaching the article to a display panel (page 4, “In addition, the functional layer 12b... may be an adhesive layer for attachment to the liquid crystal panel”).

    PNG
    media_image2.png
    193
    413
    media_image2.png
    Greyscale

Chen and Jeong are analogous inventions in the field of blue light cutting films.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blue light cutting film of Chen to have an adhesive layer attached to the blue light cutting layer as taught by Jeong in order to enable the film to be attached to a display (Jeong, page 4, “In addition, the functional layer 12b... may be an adhesive layer for attachment to the liquid crystal panel”).
Therefore, since the limitations set forth in claims 1, 7, and 8 fail to define a contribution over Chen in view of Jeong, they failed to constitute a special technical feature and hence there is lack of unity between the cited claims.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450.  The examiner can normally be reached on Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN A RICE/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787